

Exhibit 10.1
CONTRACT SALE LEASE PURCHASE AGREEMENT


This Lease Purchase Agreement (hereinafter referred to as the “Agreement”) is
made by and between FREEDOM ENERGY HOLDINGS, INC. a Maryland corporation that
maintains its principal place of business at 531 Airport North Office Park, Fort
Wayne, Indiana 46825 (“Seller”) and QUINTANA GOLD RESOURCES CORP. (“Buyer”) a
Utah corporation that maintains its principal place of business at 341 West 3rd
Street, North Vancouver BC. Canada.


The signatories to this Agreement may hereinafter be referred to collectively as
the “Parties.”


WHEREAS, “Seller” is the owner of Leases called Worrell and Beachner  as per
legal descriptions given in Exhibit A) attached; and


WHEREAS,  “Seller” desires to affirm and ratify the sale and  assignment of the
lease  rights associated with the Leases to the “Buyer”, as described in this
Agreement, subject to and in accordance with the terms and conditions hereof;
and


WHEREAS, “Seller” has approved the sale and assignment of the exclusive lease
rights to the Leases to the “Buyer” in exchange for One million dollars USD
($1,000,000) and One million (1,000,000) shares of the “Buyer’s” common stock
restricted under rule 144 of the SEC. “Buyer” reserves the option to repurchase
the shares @ Twenty-five cents USD ($0.25) per share during the nine months
following becoming eligible for trading on the United States equity markets by
FINRA. If not repurchased during this period of time, the option to purchase
will thereby expire.


NOW THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and the mutual covenants,
considerations, conditions hereinafter set forth, the “Seller” and “Buyer”
hereby agree as follows:


ARTICLE ONE


SALE AND PURCHASE


1.01 Recitals. The Parties hereto agree that the recitals are true and correct
and by this reference are incorporated into this Agreement.  Any Exhibits
referred to in this Agreement are also hereby incorporated into this Agreement
by reference.


1.02 Lease Sale/Assignment. Subject to the terms, conditions and provisions of
this Agreement, the “Seller” hereby affirms and ratifies its sale and assignment
of the lease rights to the “Buyer” of both Leases which consist of the rights to
the recovery, processing and refinement of the oil of said Leases.


1.03 Consideration for the Purchase and Assignment. Upon execution of this
Agreement, “Buyer” shall issue to “Seller” a total of One Million shares of the
“Buyer’s” common stock. Additionally, “Buyer” shall tender to “Seller” the total
sum of One Million dollars (US$1,000,000.00) (the “Cash Consideration”) within a
nine month period from the latter of; 1) the effective date of this Agreement
(the “Payout Period”), or; 2) the effective date in which “Buyer’s” common stock
is eligible for trading in the United States equity markets by FINRA.



 
- 1 -

--------------------------------------------------------------------------------

 

1.04 In the event that the “Buyer” ceases to be an operating going concern or
should it fail to make full payment as described in 1.03, ownership of lease
rights shall revert back to “Seller” provide however that, once “Buyer” has made
payments in the minimum amount of Two Hundred Fifty Thousand dollars USD
($250,000) “Buyer” will retain a pro-rata share of the lease interest beginning
with 25% and gaining an additional 25% for each Two Hundred Fifty Thousand
dollars USD ($250,000) payment made to “Seller”.


1.05  Closing date of this agreement shall be on or before 30 days following the
date of execution of this Agreement


1.06 This contract of sale will be secured with a convertible promissory note
(Exhibit C) and a separate operating agreement (Exhibit D)


1.07  Since there are no updated reports on Reserves and Production on the two
leases available at the time of execution of this agreement, the “Parties” to
this agreement herewith agree that the Reserve and Production calculations as
given on Exhibit “B” attached shall be accepted as a general guideline by both
“Parties” with regards to reserves and present production and/or future
potential production.


ARTICLE TWO


REPRESENTATIONS, WARRANTIES, AND CONDITIONS


2.01 Representations and Warranties of “Seller”. As a material inducement for
the “Buyer” to purchase the Lease Rights of said Leases, “Seller” makes the
following representations and warranties for the benefit of the “Buyer”, which
“Seller” represents and warrants shall be true at the Effective Date as if made
that date, and which shall survive the Effective Date and the delivery of all
instruments and documents contemplated herein and, at the Effective Date, such
representations and warranties will be so certified in form and substance
satisfactory to the “Buyer” and the “Buyer’s” counsel:


(a) Authority. “Seller” has full power and authority to execute, deliver and
perform this Agreement without the consent of any other person or entity
(governmental or otherwise).
 

 (b) Title to Leases. “Seller” has conveyed to “Buyer” good, valid and
marketable title to all of the  Leases. “Seller” is the owner of the Leases  and
holds the Leases free  and clear of any  security interest,  lien, 
encumbrance,  claim, pledge,  charge,  limitation,  agreement,  or restriction
whatsoever,  with full and absolute right and power to sell, assign, exchange,
transfer and  deliver the Lease as herein provided without the consent of any
other person.

 

 (c) Escrow.  None of the Leases is held for any other person or entity and is
not subject to any pledge or security interest, or subject to any voting trust
or voting agreement or proxy other
than as provided in the lease agreement.

 
(d) Contracts.  “Seller” represents and warrants that there are no other
agreements with any other person or entity that would entitle any other person
or entity to any claim of rights or entitlements to the ownership, use or
possession of the Lease owned by the “Seller”.

 
- 2 -

--------------------------------------------------------------------------------

 

(e) Title Vesting.  “Seller” represents and warrants that the transfer of the
Leases to “Buyer” will vest “Buyer” with good, valid, marketable and
indefeasible title to the Leases, representing one hundred percent (100.0%) of
the lease interest and rights outstanding for the ownership of the Leases, free
and clear of any security interest, encumbrance, claim, pledge, charge,
limitation, or restriction whatsoever other than provided for in the lease
agreements.


(f) Environmental Issues. “Seller” represents and warrants that there are no
known pending actions concerning environmental laws or CERCLA.


2.02 Indemnity by “Seller”.


(a) Indemnifiable Matters. “Seller” shall indemnify, other than what has already
been disclosed, defend and hold harmless the “Buyer”, and its respective
officers, directors, shareholders, employees and agents (separately and
collectively referred to as the Indemnity"), against and in respect of:


(b) all liabilities and other obligations of the “Seller” of any nature, whether
accrued, absolute, contingent, or otherwise, existing at the Effective Date, to
the extent not disclosed in this Agreement or the Exhibits attached hereto,
including, without limitation, all liabilities and other obligations arising out
of negligent acts or omissions of the “Seller” or his agents, employees,
directors, officers, representatives or contractors, and all liabilities and
other obligations arising out of or based upon transactions entered into, prior
to the Closing date, and all federal or state tax liabilities accrued, or
measured by “Seller’s” income or sales, for any period prior to and including
the Effective Date


(c) any claim, suit, obligation, liability, loss, damage, injury or expense,
arising directly out of, connected with, related to, or resulting from any
breach of any covenant, written representation, warranty or agreement made by
“Seller” in this Agreement, except to the extent that “Buyer’s” conduct gives
rise to the foregoing in connection with performance of those acts identified in
the recitals herein;


(d) Binding Effect. The indemnification provisions of this paragraph 2.02 shall
inure to the benefit of the employees, agents, heirs, personal representatives,
successors and assigns of the “Buyer”-Indemnity and shall be binding upon the
employees, agents, heirs, successors, and assigns, if any, of the “Seller”.


ARTICLE THREE


“BUYER”’S WARRANTIES AND REPRESENTATIONS


3.01 Representations and Warranties of “Buyer”. The “Buyer” makes the following
representations and warranties for the benefit of the “Seller” which the “Buyer”
represents and warrants shall be true at Effective Date as if made that date,
and which shall survive the Effective Date and the delivery of all instruments
and documents contemplated herein and, at Closing, such representations and
warranties will be so certified in form and substance satisfactory to the
“Seller’s” counsel:


(a) Authority. The “Buyer” has full power and authority to execute, deliver and
perform this agreement without the consent of any other person or entity.


(b) “Buyer’s” Issuance of Common Stock and Stock Options.  The “Buyer” has full
power and authority to and will issue and deliver the Common Stock and Stock
Options as stipulated by this Agreement without the consent of any other person
or entity and will do so effective within 10 days from date of  approval for
trading by FINRA  which shares  shall be restricted based

 
- 3 -

--------------------------------------------------------------------------------

 

on rule 144 by the SEC, and the stock shall remain restricted during the period
of the stock options for a period of nine (9) months from the approval for
trading by FINRA, provided however that if this agreement is cancelled for
whatever reason, the afore given stock shall be cancelled and returned to the
treasury of the “Buyer”. Equally in the event of cancellation of this agreement
at the end of the 270 day period, “Buyer” shall have no further interest in the
leases other than as given in paragraph 1.04 above.


 (c)  Securities Laws. If any, all of the shares of Common Stock and the Stock
Options to be issued or sold herein pursuant to the terms of the Agreement (i)
have not been registered with the United States Securities and Exchange
Commission nor with the States of Maryland, Indiana or Kansas or any other state
securities regulatory agency; (ii) this sale/assignment is being accomplished in
reliance upon Section 4(2) of the Securities Act of 1933 as an exempt
transaction in compliance with the aforementioned section and not in reliance
upon Securities and Exchange Commission Regulation D, 17 C.F.R. Section 230.501
et seq., promulgated there under; and (iii) in reliance in the States of
Maryland, Indiana and Kansas on the exempt transaction provisions of such
states’ securities laws, thereby claiming that the offer, purchase and sale of
the Common Stock and Stock Options herein is an exempt transaction under such
laws.


ARTICLE FOUR


OTHER AGREEMENTS


NONE


ARTICLE FIVE


MISCELLANEOUS


5.01 The “Seller” shall at his best effort assist the “Buyer” to commission a
professional ‘Reserve Study’ on the two leases within 30 days from the first day
of trading of the “QGRC” stock on the OTC-BB.


5.02 Notices. Any notice required or provided for in this Agreement to be given
to any party shall be mailed certified mail, return receipt requested, or hand
delivered, to the party at the address set forth in the preamble.


5.03 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties.


5.04 Indiana Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Indiana without regard to the conflict of law
provisions of any state statute.


5.05 Construction. The articles, section headings, captions, or abbreviations
are used for convenience only and shall not be resorted to for interpretation of
this Agreement. Wherever the context so requires, the masculine shall refer to
the feminine, the singular shall refer to the plural, and vice versa.


5.06 Entire Agreement. This Agreement contains the entire understanding among
the parties and supersedes any prior written or oral agreement between them
respecting the subject matter of this Agreement. There are no representations,
agreements, arrangements, or understandings, oral or written, between the
parties hereto relating to the subject matter of this Agreement that are not
expressed herein.

 
- 4 -

--------------------------------------------------------------------------------

 



5.07 Amendments. Any amendments to this Agreement shall be in writing signed by
all parties.


5.08 Severability. In case any one or more provisions contained in this
Agreement shall, for any reason, be held invalid illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been contained herein.


5.09 Assignment. This Agreement is assignable by either party only with the
prior written consent of the other party. In the event either party wishes to
sell their interest in this agreement the other party must be given the first
right of refusal to purchase from the other party matching the best offer
obtained.


5.10 Waiver. No consent or waiver, expressed or implied, by any party of any
breach or default by any other party in the performance by that other party of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to any other breach or default in the performance by such other party of the
same or any other obligations of such other party hereunder. Failure on the art
of any party to complain of any act or failure to act of another party or to
declare that other party in default, irrespective of how long such failure
continues, shall not constitute a waiver of such party of its rights hereunder.


5.11 Counterparts. This agreement may be executed in multiple counterparts each
of which shall be deemed an original for all purposes.


5.12 Arbitration. The parties hereby agree that any and all controversies or
disputes arising from or relating to this Agreement, including but not limited
to interpretation, construction and performance of same or regarding any matter
whatsoever, including but not limited to, common law claims, tort claims and
statutory claims, shall be submitted to binding arbitration before the American
Arbitration Association, under its Commercial Rules, in Fort Wayne,
Indiana.  Notwithstanding this Agreement, any court of competent jurisdiction in
Allen County, Indiana shall have concurrent jurisdiction to enforce the
provisions of this Agreement through the issuance of temporary or preliminary
injunctive relief pending resolution of the merits of any such dispute before
the American Arbitration Association.


5.13 Survival of Representations and Warranties.  The representations and
warranties set forth in this Agreement shall be continuing and shall survive the
Effective Date.


5.14  Following Exhibits attached below form an integral part of this agreement.
 

 Exhibit:  “A” Leases   “B” Reserve & Production Estimates   “C” Promissory Note
  “D” Operating Agreement

 
                          




 
- 5 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as reflected
below this
27th day of July, 2010.
 



 
QUINTANA GOLD RESOURCES CORP.
 
A Utah Corporation (“Buyer”)
WITNESS:
       
/S/  DELBERT G. BLEWETT
 
Delbert G. Blewett, President
           
WITNESS:
FREEDOM ENERGY HOLDINGS, INC.
 
A Maryland Corporation (“Seller”)
         
/S/..BRIAN KISTLER
 
Brian Kistler, Chief Executive Officer
   

 

 
- 6 -

--------------------------------------------------------------------------------

 



EXHIBIT “A”


LEASES




BEACHNER NORTH  -  containing 160 acres more or less.


In the County of NEOSHO, State of Kansas.


Legal description:


South-West ¼ of Section 15 Township 29s Range 21E and containing 160 acres more
or less.


and


WORRELL  -  containing 240 acres more or less


In County of CRAWFORD, State of Kansas.


Legal Description:


Government  Lots  Number  One (1)  and  Two (2)  of  the  Northeast  Quarter
(NE/4)  said Lots Number One (1) and Two (2) being the same land as the
Fractional North Half (N/2) of the Northeast Quarter (NE/4), AND the South Half
(S/2) of the Northeast Quarter (NE/4), AND the North Half (N/2) of the Southeast
Quarter (SE/4); all in Section Four (4), Township Twenty-eight (28) South, Range
Twenty-three (23) East of the Sixth Principal Meridian, Crawford County, Kansas,
according to the United States Government Survey thereof.




Following additional Documents are available at the offices of the “Buyer” as
supplied by the  “Seller”:


Beachner Lease:                   Beachner Lease Original
Driller Logs and coring reports
Well Inventory


Worrell Lease:                       Worrell Lease Original
Driller Logs and coring reports
Well Inventory




Initials:  “Seller” ________  “Buyer”_________

 
 

--------------------------------------------------------------------------------

 



EXHIBIT “B”




RESERVE AND PRODUCTION ESTIMATES


BEACHNER & WORRELL LEASES
      Estimated Reserves and Production Potential
                           
OIL PRODUCTION:
 
      BEACHNER
       WORRELL
            TOTAL
                 
Production Start for QGRC
Aug.  01, 2010
         
Production - Bbls./day
First Year
32
15
47
   
Prod. Period/days
 
300
300
450
   
Production - Bbls./year
Year 1
9600
4500
14100
   
Production - Bbls./year
Year 2
19500
19500
39000
   
Production - Bbls./year
Year 3
30000
30000
60000
   
Price /Bbl.
 
       $ 72.00
 $ 72.00
     
Prod.Exp. Bbl. Incl. Royalty 18.75%
 
       $ 40.00
       $ 40.00
     
Net Revenue / Bbl.
 
       $ 32.00
       $ 32.00
     
Lease Acreage
 
160
240
400
(more or less)
 
Estimated Res. / Bbls. 100%
 
 2,112,000
     3,312,000
  5,424,000
   
Estimated Gross Res. Value
 
 $    152,064,000
 $    238,464,000
 $   390,528,000
   
Estimated Gross Res. Value
50%
 $      76,032,000
 $    119,232,000
 $   195,264,000
   
Estimated Net Res. Value
50%
 $   67,584,000
 $ 105,984,000
 $   173,568,000
               
BEACHNER
 
year
1
2
3
TOTAL
 
Total Production  Bbls.
 
        9,600
      19,500
30,000
59,100
 
Price p/Bbl
 
$ 72.00
$ 72.00
$ 72.00
$ 72.00
 
Gross Prod. Revenue
 
 $          691,200
 $        1,404,000
 $         2,160,000
 $         4,255,200
 
Production Expenses
 
 $          384,000
 $           780,000
 $         1,200,000
 $         2,364,000
 
Net Revenue Prod.
 
 $        307,200
 $         624,000
 $          960,000
 $         1,891,200
             
WORRELL
 
Year
1
2
3
TOTAL
 
Total Production    Bbls
 
4,500
19,500
30,000
54,000
 
Price p/Bbl
 
$ 72.00
$ 72.00
$ 72.00
$ 72.00
 
Gross Prod. Revenue
 
 $          324,000
 $        1,404,000
 $         2,160,000
 $         3,888,000
 
Production Expenses
 
 $          180,000
 $           780,000
 $         1,200,000
 $            160,000
 
Net Revenue Prod.
 
 $        144,000
 $         624,000
 $          960,000
 $         1,728,000
                           
TOTAL NET   REVENUE
BEACHNER & WORRELL
 
 $        451,200
 $     1,248,000
 $     1,920,000
 $         3,619,200
       
 
                 
Note:
           
Reserve Estimates:  Based on present production and Reports by Oilfield Research
Laboratories, Chanute, Kansas
             
Revenue Estimates:  Above Estimates are based on a Stimulation Program with our
KC 9000®  Technology
 
            No consideration for variables in Oil-Price or Production Costs has
been given.
   
           Discounted by another 50%:
         Total Value
$86,784,000
                 

  Present Production (based on a water flood program): 4,800 Bbls./Yr.  @ $
32.00 (net) = $ 153,600.00 Net Year


  Above estimates are further based on the Pro Forma Document by FEI, March
2010.


  Both, the “Seller” and the “Buyer” accept above estimates to be within
reasonable parameters.


Initials: “Seller” ________ “Buyer”_________

 
 

--------------------------------------------------------------------------------

 



EXHIBIT “C”




PROMISSORY NOTE




CONVERTIBLE PROMISSORY NOTE


1.      Names:
 
 

Lender:
FREEDOM ENERGY HOLDINGS, INC

 
531 Airport North Office Park

 
Fort Wayne, Indiana 46825



Borrower:             QUINTANA GOLD RESOURCES CORP.
341 West 3rd Street
North Vancouver BC. Canada.


2.
Promise to Pay.

For value received,
 
(a.)  
Borrower promises to pay Lender One Million dollars (US$1,000,000.00)

 
(b.)  Lender agrees to loan One Million dollars (US$1,000,000.00) in conjunction
Contract sale lease purchase agreement a copy of which is hereby attached
Exhibit A


3.      Principal Payment.
Borrower will pay the principal in full on or before 270 days after Borrower’s
common  stock has been cleared for trading by FINRA, together with any accrued
interest. The principal and interest payment can be paid in one of two ways:
 
(a.)  
Borrower can, at any point pay the Lender the Principal and interest amount in
cash calculated and based on a simple interest rate of 6% per annum.

 
(b.)  
Principal and interest may be repaid by converting to common stock to be issued
at a date to be determined and requested by the Lender.  Borrower will issue
common stock at a 33.3% discount to the 30 day average Bid price of Borrower’s
stock price on the day prior to the date of the conversion notice.


 
- 1 -

--------------------------------------------------------------------------------

 

4.  
Collection Costs.

If Lender prevails in a lawsuit to collect on this note, Borrower will pay
Lender's costs and lawyers' fees in an amount the court finds to be reasonable.


5.      Notices.
All notices must be in writing. A notice may be delivered to Borrower or Lender
at the address specified in section 1, above, or to a new address Borrower or
Lender has designated in writing. A notice may be delivered:  (1) in
person;  (2) by certified mail, or (3) by overnight courier.


6.  Governing Law.
This promissory note will be governed by and construed in accordance with the
laws of the state of Indiana.


7.  Severability.
I/f any court determines that any provision of this promissory note is invalid
or unenforceable, any invalidity or unenforceability will affect only that
provision and will not make any other provision of this agreement invalid or
unenforceable and such provision shall be modified, amended, or limited only to
the extent necessary to render it valid and enforceable.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as reflected
below this
 27th day of July, 2010.





 
QUINTANA GOLD RESOURCES CORP.
 
A Utah Corporation (“Buyer”)
WITNESS:
       
/S/  DELBERT G. BLEWETT
 
Delbert G. Blewett, President
           
WITNESS:
FREEDOM ENERGY HOLDINGS, INC.
 
A Maryland Corporation (“Seller”)
         
/S/..BRIAN KISTLER
 
Brian Kistler, Chief Executive Officer
   

 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT “D”




OPERATING AGREEMENT




This Operating Agreement (the “Agreement”) is entered into this 27th day of
July, 2010, by and between FREEDOM ENERGY HOLDINGS, INC. an Indiana corporation
that maintains its principal place of business at 531 Airport North Office Park,
Fort Wayne, Indiana 46825 (“Operator”) and QUINTANA GOLD RESOURCES CORP.
(“Company”) a Utah corporation that maintains its principal place of business at
341 West 3rd Street, North Vancouver BC. Canada.


WHEREAS, the Company is engaged in the acquisition, recovery, processing and
refinement of heavy oil within the energy management and oil industry.


WHEREAS, the Company has acquired the rights to Oil leases in South Eastern
Kansas per CONTRACT SALE LEASE PURCHASE AGREEMENT as signed per July 27, 2010.


Legal Descriptions:


BEACHNER NORTH  -  containing 160 acres more or less;
In the County of NEOSHO, State of Kansas.
South-West ¼ of Section 15 Township 29s Range 21E and containing 160 acres more
or less.


WORRELL  -  containing 240 acres more or less;
In County of CRAWFORD, State of Kansas.
Government  Lots  Number  One (1)  and  Two (2)  of  the  Northeast  Quarter
(NE/4)  said Lots Number One (1) and Two (2) being the same land as the
Fractional North Half (N/2) of the Northeast Quarter (NE/4), AND the South Half
(S/2) of the Northeast Quarter (NE/4), AND the North Half (N/2) of the Southeast
Quarter (SE/4); all in Section Four (4), Township Twenty-eight (28) South, Range
Twenty-three (23) East of the Sixth Principal Meridian, Crawford County, Kansas,
according to the United States Government Survey thereof.


WHEREAS, Operator has represented to the Company that it has the skill,
experience, and expertise necessary to provide the Company with the Operating
services contemplated by the Parties.


Based on Operator’s representation, the Company desires to engage the services
of Operator as set forth herein, and Operator desires to provide such services
to the Company pursuant to this Agreement.


In consideration of the mutual promises contained herein and other good and
valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and the
Operator agree as
follows:







 
- 1 -

--------------------------------------------------------------------------------

 

NOW, THEREFORE, it is agreed as follows:


1. Operator's Services and Term. Operator shall be available and shall provide
to the Company management Operating services ("Operating services") as
requested, through April, 2011. Term will renew automatically until the Contract
Sale Lease Purchase Agreement has been wholly satisfied after which either party
may terminate this agreement with 90 day notice.


2. Independent Contractor. Nothing herein shall be construed to create an
employer employee relationship between the Company and Operator. Operator is an
independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 5 shall be
the sole consideration due Operator for the services rendered hereunder. It is
understood that the Company will not withhold any amounts for payment of taxes
from the compensation of Operator hereunder. Operator will not represent to be
or hold itself out as an employee of the Company.


3. Confidentiality. In the course of performing Operating Services, the parties
recognize that both Operator and Company may come in contact with or become
familiar with information which the Company or its subsidiaries or affiliates
may consider confidential. Operator agrees to keep all such information
confidential and not to discuss or divulge it to anyone other than appropriate
Company personnel or their designees.


4. Liability. With regard to the services to be performed by the Operator
pursuant to the terms of this agreement, the Operator shall not be liable to the
Company, or to anyone who may claim any right due to any relationship with the
Company, for any acts or omissions in the performance of services on the part of
the Operator or on the part of the agents or employees of the Operator, except
when said acts or omissions of the Operator are due to willful misconduct or
gross negligence. The Company shall hold the Operator free and harmless from any
obligations including, costs, lawsuits, claims, judgments, attorneys’ fees, and
attachments arising from or growing out of the services rendered to the Company
pursuant to the terms of this agreement or in any way connected with the
rendering of services, except when the same shall arise due to the willful
misconduct or gross negligence-needs definitions of misconduct or gross
negligence- the Operator and the Operator is adjudged to be guilty of willful
misconduct or gross negligence by a court of competent jurisdiction.


5. Liability Insurance. The Operator shall at all time keep the ‘General
Liability Insurance’ on the leases up to date and such coverage shall be
according to given standards of the industry for the two leases given on Exhibit
“A” attached and shall be paid out of revenues from the leases as part of the
ordinary operating expenses of the leases.


5. Compensation. The Company and the Operator agree that the Compensation will
include reimbursements of ALL expenses incurred for said Operating services out
of the oil revenues produced provided however it is understood between the
Company and the Operator that all Operating Expenses that occur in the normal
cause of the execution of the Duties of the Operator must be covered by the
revenues received from production of the two leases whereby any overrun of costs
that is not covered by the revenues must be paid for by the Operator and the
Company shall have no liability to cover such costs.


6. Entire Agreement and Amendments. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and replaces
and supersedes all other agreements or understandings, whether

 
- 2 -

--------------------------------------------------------------------------------

 

written or oral. No amendment or extension of the Agreement shall be binding
unless in writing and signed by both parties.


7. Governing Law, Severability. . The parties hereby agree that any and all
controversies or disputes arising from or relating to this Agreement, including
but not limited to interpretation, construction and performance of same or
regarding any matter whatsoever, including but not limited to, common law
claims, tort claims and statutory claims, shall be submitted to binding
arbitration before the American Arbitration Association, under its Commercial
Rules, in Fort Wayne, Indiana. Notwithstanding this Agreement, any court of
competent jurisdiction in Allen County, Indiana shall have concurrent
jurisdiction to enforce the provisions of this Agreement through the issuance of
temporary or preliminary injunctive relief pending resolution of the merits of
any such dispute before the American Arbitration Association.















 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
reflected  below this 27th  day of
July, 2010.
 

 
QUINTANA GOLD RESOURCES CORP.
 
A Utah Corporation (“Buyer”)
WITNESS:
       
/S/  DELBERT G. BLEWETT
 
Delbert G. Blewett, President
           
WITNESS:
FREEDOM ENERGY HOLDINGS, INC.
 
A Maryland Corporation (“Seller”)
         
/S/..BRIAN KISTLER
 
Brian Kistler, Chief Executive Officer
   



 

 
- 4 -

--------------------------------------------------------------------------------

 
